Citation Nr: 0634741	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-24 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 
 
2.  Entitlement to an initial compensable rating for chronic 
fatigue syndrome. 
 
3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease, status post fundoplication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to June 
2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a July 2002 rating 
decision of the VA Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for migraine 
headaches, and evaluations in excess of zero percent for 
chronic fatigue syndrome and gastroesophageal reflux disease.

The veteran was afforded a personal hearing in June 2006 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.

After review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The veteran seeks service connection for migraine headaches.  
The record reflects that service connection is in effect for 
degenerative joint disease at C3-C6, to include headaches.  
During personal hearing on appeal in June 2006, the appellant 
stated that his headaches should be rated separately, since 
they were already encompassed within another service-
connected disability.  It thus appears that in the 
alternative, the veteran is seeking a separate rating for 
headaches that have been determined to be a component of the 
service-connected degenerative joint disease at C3-C6.  It is 
found that this matter is inextricably intertwined with the 
claim of service connection for headaches and must also be 
addressed. See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) ((two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  In view of such, the Board finds 
that appellate resolution of the claim of service connection 
for migraine headaches would be premature, and that further 
development is warranted in this instance.

The record reflects that service connection for chronic 
fatigue syndrome and gastroesophageal reflux disease was 
granted by rating action dated in October 2001 based on 
clinical findings obtained during service, to include the 
results of a separation examination performed in October 
2001.  The record reflects that the veteran has never had a 
post service VA examination for compensation purposes.  He 
testified on personal hearing in June 2006 that the symptoms 
associated with each service-connected disability had 
increased in severity and warranted higher rating.  The 
appellant related that he had been hospitalized for chronic 
fatigue syndrome.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that a service-
connected disability has worsened since he was last examined, 
a new examination may be required to evaluate the current 
degree of impairment.  This is particularly indicated if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  Therefore, current VA compensation 
examinations are required to ascertain the status of each 
service-connected disorder.

Finally, review of the record discloses that the veteran has 
not been provided proper notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issues currently on 
appeal.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record reflects that the 
RO has sent a duty-to-assist notice letter to the veteran, 
but it did not adequately advise the veteran to submit any 
evidence he had in his possession in support of the claim to 
VA.  The appellant must therefore be given the required 
notice with respect to the issues on appeal.  The case must 
also be remanded in order to comply with the statutory 
requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claims on appeal.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).  

2. The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
chronic fatigue syndrome and 
gastroesophageal disease since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  Such records should be 
requested directly from the healthcare 
provider(s), if not already of record.

3.  The veteran should be scheduled for 
a VA examination by a physician 
familiar with chronic fatigue syndrome 
in order to determine the extent and 
severity of the service-connected 
condition.  All necessary tests and 
studies should be accomplished.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner in conjunction with the 
examination.  A detailed medical 
history addressing the manifestations 
of chronic fatigue syndrome as set 
forth in 38 C.F.R. § 4.88b, Diagnostic 
Code 6354 (2006) should be obtained.  
(The RO should provide the diagnostic 
criteria for chronic fatigue syndrome 
to the examiner.)  The examiner should 
note whether the subjective complaints 
reported by the veteran are consistent 
with the clinical findings and the 
nature of the disability.  All clinical 
findings should be reported in detail 
and correlated to a diagnosis(es).

4.  The RO should schedule the veteran 
for a VA examination by a physician 
knowledgeable in gastroesophageal 
diseases to determine the extent of 
impairment related to his service-
connected gastroesophageal reflux 
disease.  The claims folder and a copy 
of this remand should be provided to 
the examiner for review.  A 
comprehensive clinical history should 
be obtained.  All necessary tests and 
studies should be performed and 
clinical manifestations should be 
reported in detail.  The examiner is 
asked to delineate all symptoms 
attributable to the service-connected 
disorder, to include any vomiting; 
material weight loss; hematemesis, 
melena, anemia, recurrent epigastric 
distress, dysphagia, pyrosis; and 
substernal, arm, or shoulder pain.  The 
examiner should also express an opinion 
as to whether the disability results in 
considerable or severe impairment of 
health.  

5.  The RO should ensure that the 
medical reports requested above comply 
with this remand.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
they should be returned to the 
examiners for necessary corrective 
action. See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal, to include whether a separate 
rating is warranted for headaches.  If 
the benefits sought are not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


